Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 1 of 15
              LAWLOR vV'HITE                                                                 ..
                                                                                                    ..
                &MURPHEY                                                    ■

•                       - -     Trial Lawyers -           -
2211 Davie Boulevard • Fort Lauderdale , Florida 33312 • T 954.525.234 5 • F 954.730.890 8
Federal Tax ID XX-XXXXXXX • www. LWMlegal. com                                                           ·.i"'     ■
                                                                                                                        '
                                                                                                                  John K. Lawlor, P.A.
                                                                                                                 M. Benjamin Murphey
                                                                                                                     Anthony B. White
                                                                                                                        Linda A. Alley
                                                                                                                   Douglas P. Johnson◊

                                                                                                                            ◊Of Counsel




                                                        January 9, 2017                                                          •               I
                    ■     •r                                                                                                         • ",!
                                                                                                                                             a       I

         VIA CERTIFIED MAIL 7016 0600 0000 3743 8467
         Wal-Mart Supercen ter Store #1387
         3801 Turtle Creek Drive
                                                                                                                                             a
                                                                                                                                                 •
         Coral Springs, FL 33067
         Attention: Risk Managem ent

                            Re:      Our Client                           Polly Bassett
                                     Insured Defendant                    Walmart Store# 1387
                                     D/Loss                               12/24/2016
                                     Our File No.                         16-3343

         Dear Sir/Madam:

                  It has been disclosed to us that your company may be in possession of the
         surveillance video for the above captioned date. As you know, our client, Polly Bassett,
         suffered serious injuries as a result of an incident at 3801 Turtle Creek Drive Coral
         Springs, FL 33067. Demand is hereby made that you preserve that evidence. Do not
         destroy that video. It should be stored in a safe storage facility. If you do not have a storage
         facility, we will be happy to take possession of it.

                  rt is our position that the video constitutes material evidence with which we intend to
         prosecute Tierra Adams' claim. Therefore, I hereby demand that such video be preserved in
         its entirety and not              · any way whatsoever. The subject video is a material item of
                                             be necessary for the undersigned to prosecute this claim




                                                  \
                                                   \•

                                                                                                  urphey, Esq.




                                                                                                                 BASSETT000326
                                                  ii
                                        Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSDffDocket


                                                                                    -
                                                                                               fl-    10/03/2019 Page 2 of 15


                                                                                                                          -'.                              •
                                                                                                                                                                                           -   •    ...
                                                                                                                                                                                                                                             ~
                                                                                                                          "' ,t                                                                                                         •
                                                                                                                                                                                                                                            •'i'I        •
                                                                           .·U                                                                                                                                                                      :I


                                                                                 .e-~
                                                                                                                                                                          ...•                                      •                                          ..
     9 59
         0 9 4 02
    United S
                    1111 ITfiiffll
                   1~J'~ -~
                           ·1 0 4 a
                                                                  1
                                                                                                                                                First-C
                                                                                                                                                        las
                                                                                                                                                P ostag s Ma il
                                                                                                                                               U SPS
                                                                                                                                                       e & Fe
                                                                                                                                                                    .._


                                                                                                                                                                 e s Paid
                                                                                                                                                                          -
                                                                                                                                                                                                          •
    Postal S tates
                                      4 42                   lra:~=--fE-ag-,,-~                                                                P ermit
            ervice        • S e nd er: P                                       -~-nTf~ -~~                                                             N o . G-
                                                                                                                                                                10
                                                                                                                                                                                                   6£1
                                                                                                                                                                                                               -
                                                       le a JJ
                                                                               ·int you
                                                                                                                   .
                                                                                        rn
                                                                                 IAN ). () dd ress'. anq1f1 IP                                                                                                                                                                •
                      \
                                                                                               ame , a
                                                                                                                                 ..                                                                  I                                                                                0
                                                                               W [OR       !J i I              +4e in

                                                           B y 22
                                                                         T RIAL
                                                                                     WAI TE
                                                                                     LAWYE ~PH EY
                                                                                                 &
                                                                                                ~O
                                                                                                    II I              th is bo x •
                                                                                                                                                                                                                             '                      •
                                                                     11 DAV                     RS i                                                                             0
                                                              F I . t"At         IE BO U
                                                                         JO f f ir ,          LE~11R
                                                                                     A t e ; -F      D                                                                                                                                                   "

~
                                                                                               t:-333 12                                                                                                                                                                                  'I


                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                        ..
                             l /1 11 1/)1 /i
                                               1/ II )/l/ 11
                                                             r
                                                             l ll I 11 11 II
                                                                                         ,I 111// 11 111
                                                                                                                                                                          Q      ~                            ..•                'J',   -
                                                                                                                                                                                                                                                             a:.              J
                                                                                                                                                                                                                                                                                               •
                                                                                                           ,I 1/ l /11/ l j
                                                                                                                              11l ll l/ l 11
                                                                                                                                                                                          '"       ;I

                                                                                                                                                                                                              ~
                                                                                                                                                                                                                ..,
                                                                                                                                          "r'l                                                                                                                                    •
                                                                                                                                  I       ""    ..
                                                                 ...   I

                                                                                                            •                                                                                   ..1                                                                 t
                                                                                                                                                                                                                                                                        .,.


                                                             ~. '
                                                                                 ...
                                                                                  "",.
                                                                                              Ir,

                                                                                                                                                       -.,. -                                                                           -
    BASSETT000327




                                                                                                                                                             ....
                                                                                -;\
                                                                 1o>       I




                                                                           •
                                                                                                                                          - - .u
                                                                                                                                                                          •

                                                                                                                                      \                                               ~
                                                                                                                                                                               rt-        [J

                                                                                                                                                                            ~ L . :. rf l ,..
                                                                                                                                                                                 II
                                                                                                 c:I
                                                                                         f
                                                                                                    ...      ~ L.-
                                                                                                                  --J             ~




                                                                                                                                               -                    ~~
                                                                                                                                                                     D ,;J  a         ~-
                Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 3 of 15


                                                                                           ■

                2211 Davie Boulevnrd • Fort Laud erd nle, Florid a 33312 • T 954.525.2345 • F 954.730.8908
                Federa l Tnx ID 47-277591 6 • www.LWMlega l.com
                                                                                                                  John K. Lawlor, P.A.

        -ii. -
       ..   ■
                                   I
                                       .,
                                       II
                                                     I                               I I
                                                                                                                 M. Benjamin Murphey
                                                                                                                     A nthony B. White
                                                                                                                         Linda A. Alley
                                                                                                                   Douglas P. J o hn s on◊

                                                                                                                               ◊Of Counsel
                                                                                                                                             I
                                       Iii                            January 9, 20 17


                          Wal-Mart Supercentcr Store #1387                                                                                   I"

                          3801 Turtle Creek Drive
                          Coral Springs, FL 33067

                                              Re:        Our C lient                       Polly Bassett
                                                         Insured Defendant                 Walmart Store# 1387
                                                         D/Loss                            12/24/2016
                                                         Our File No.
                                         ·.              Your C laim No.
                                                                                           16-3343
                                                                                           Please Provide

                         Dear Sir or Madam:

                                 We represent Polly Bassett in a claim for damages as a result of an incident which
                         occurred on December 24, 20 16, in Coral Springs, Broward County, Florida at Wal-Mart
                         Store 1387. Pursuant to section 627.4137 of the Florida Statutes, we demand you send us
                         within thi1ty days for each known policy of insurance, including but not limited to, all excess
                         and wnbrella policies:

                              1. The name of the insurer;
                              1. The name of each insured;
                              2. The limits of liability coverage;
                              3. A statement of any policy or coverage defense which each insurer reasonably believes
                                 is available to it; and
  •                           4. A certified complete copy of each policy with the decla.ratior:i sheet, including any and      ■
I                                all endorsements, attachments, and amendments .
....
                                 Pursuant to section 627.4137(2) of the Florida Statutes you must immediately amend             r
                         your response to this request upon discovery of facts calling for an amendment. P ursuant to
                         section 92.33 of the Florida Statutes and rule 69B-220.201 (3)(j) of the Florida
                         Administrative Code, we demand copies of all statements taken from all of our clients.

                                We demand you immediately preserve all evidence of any type related to the above-
                         reference claim. This request includes but is not limited to:


                                                                                                 -
                                                                                                                        ..
                                                                                                                  BASSETT000328
                                              II,!
                                                                    ...
Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 4 of 15
     January 9, 2017
     Page 2 of 6                             ...
                       ... I   I

         5. All vehicles and prope1ty involved in the above-referenced claim in their unrepaired
             and unaltered state;
         6. All audio and video recordings related to the above-referenced claim;
         7. All documents, manuals, operating procedures, accident reports, and any other
             compilation of information without limitation that relate to or memorialize the
             accident in the above-referenced claim;
         8. All audio and video recordings of the accident in the above-referenced claim;
         9. All audio and video recordings of the area where the accident in the above-reference
                                                                                                      ■
             claim occuned for the twenty-four hour period preceding the accident;                        •
         10. A ll aud io and video recordings of the area where the accident in the above-reference
             claim occurred for the twenty-four hour period fol lowing the accident; and
         11. Any other item of evidence related to the above-referenced claim and your defenses
             to it.

              We further demand that you preserve all documents, tangible things and
      electronically stored information related to or potentially relevan t to the above-referenced
      claim. You shall anticipate that much of the evidence we demand preserved is stored on
      current and former computer systems and other media and devices (including personal
      digital assistants, voice-messaging systems, online repositories and cell phones).
      Electronically stored information (ESI) shall be afforded the broadest possible definition
      and includes, but is not limited to, potentially relevant info1mation electronically,
      magnetically or opticall y stored as:

         12. Digital communications (e.g., e-mail , voice mail, instant messaging)
         13 . Cell phones text messages and cell p hone photographs;
         14. Word processed docw11ents (e.g., Word or WordPerfect documents and drafts);
         15. Spreadsheets and tables (e.g., Excel or Lotus 123worksheets);
         16. Accounting Application Data (e.g., QuickBooks, Money, Peachtree data fi les);
         17. Image and Facsimile Files (e.g., .PDF, .TIFF, .JPG, .GIF images);
         18. Sound Recordings (e.g. ,.WAV and .MP3 fi les);
         19. Video and Animation (e.g., .AVI and .MOV files);                                 •
         20. Databases (e.g., Access, Oracle, SQL Server data, SAP);
         21. Contact and Relationship Management Data (e.g., Outlook, ACT);
         22. Calendar and Diary Application Data (e.g., Outlook, PST, Yahoo, blog tools);
         23. Online Access Data (e.g., Temporary Internet Files, H istory, Cookies);
         24. Presentations (e.g., PowerPoint, Corel Presentations)
         25. Network Access and Server Activity Logs;
         26. Proj ect Management Application Data;
         27. Computer Aided Design/Drawing Files;
         28. Back-up and Archival Files (e.g., Zip, .GIIO);
         29. Social Networking sites (e.g., Facebook, Linkedln, MySpace, etc.)




                                                                                          BASSETT000329
                        ..
                        ~




                                                            ---
Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 5 of 15
     January 9, 2017               •                             ••     ....        !Ill   'ir'fj
     Page 3 of 6
                                   -                              _,                ....
                                                                                           I

                                   ~
                                                                 ■             RI
              ESI resides not only in areas of electronic, magnetic and optical storage media
     reasonably accessible to you, but also in areas you may deem not reasonably accessible.
     You shall preserve all potentially relevant evidence from all sources ofESI, even if you do
     not anticipate producing such ESL You must identify all sources of ESI you decline to
     produce and demonstrate to the cowi why such sources are not reasonably accessible. For


                                                                                                                      .'?
     good cause shown, the cowt may then order production of the ESI, even if it finds that it
     is not reasonably accessible. Accordingly, even ESI that you deem reasonably inaccessible
     must be preserved in the inte1im so as not to deprive our client(s) the right to secure the
     evidence or the Comt of its right to adjudicate the issue. You must act immediately to
                                                                                                              ..I
                                                                                                                      i.
     preserve all potentially relevant ESI and evidence.

              Adequate preservation requires more than simply refraining from efforts to destroy
     or dispose of such evidence. You must also intervene to prevent loss due to routine
     operations and employ proper techniques and protocols to ensure preservation of all
     evidence and ESL Be advised that sources of ESl are altered and erased by continued use                   .;
     of yow- computers and other devices. Booting a drive, examining its contents or running
     any application will irretrievably alter the evidence it contains and may constitute unlawful
     spoliation of evidence. Consequently, alteration and erasure may result from your failure
     to act diligently and responsibly to prevent loss or corruption ofESI and evidence. Nothing
     in this demand for preservation shall be understood to diminish your obligation to preserve
                                                                                                               Ill


                                                                                                                     -1,t
     all ESI and evidence related to, or potentially related to the above-referenced claim.

             You shall immediately place a litigation hold on all such ESI and evidence. You
                                                                                                                      -J
     shall further immediately identify and suspend all features of yow- information systems and
     devices that cause the loss of potentially r elevant ESI and evidence. Examples of such
     features and operations include, but are not limited to:
                                                                                                                       'I
        30. Pmging the contents of e-mail repositories by age, capacity and other criteria;                            ■
        3 1. Using data or media wiping, disposal, erasure and encryption utilities and devices;
        32. Overwriting, erasing, destroying or discarding back up media;
        33. Re-assigning, re-imaging and disposing of systems, servers, devices and media;
        34. Running antivirus or other programs effecting wholesale meta.data alteration;
        35. Releasing and urging online storage repositories;
        36. Using meta.data stripper utilities;
        37. Disabling server and IM logging; and
                                                                                                               -
        38. Executing drive and file defragmentation and compression programs.

             You shall anticipate that your employees, officers or others may seek to hide,
     destroy or alter ESI and evidence and prevent and guard against such actions. Especially
     where machines have been, or are used, for Internet access or personal communications,
     you shall anticipate that users may seek to delete or destroy information they regard as
     personal, confidential or embarrassing and, in so doing, may also delete or destroy
     potentially relevant ESI and evidence.
                                                            ..
                                                                                                    BASSETT000330
Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 6 of 15
     January 9, 2017          .,
                                                               l!iili
                                                                           .
     Page 4 of 6                         -                   ~            ...
                                                                                   ■


                                    •  .                                               ...,IM
                                                                                                       - ..■
             You shall prevent anyone with access to your data, systems and archives from
     seeking to modify, destroy or hide el.ectronic evidence on network or local hard drives
     (such as by deleting or overwriting fi les, using data sh.redding and overw riting applications,        ■         &
     defragmentation, re-imaging or replacing drives, encryption, compression, steganography              _.
     or the like). With respect to local hard drives, one way to protect existing data on local
     hard drives is by the creation and authentication of a forensically qualified image of all
     sectors of the drive. Such a forensically qualified duplicate may aJso be called a bitstream
     image or clone of the drive. Be advised that a conventional back up of a hard drive is not
     a forensically qualified image because it only captures active, unlocked data fil es and fails                    lri

     to preserve forensical ly significant data that may exist in such areas as unallocated space,
     slack space and the swap file.

              With respect to the hard drives and storage devices of each of the persons named
                                                                                                                   --
      below and of each person acting in the capacity or holding the job title named below, as
      well as each other person likely to have information pertaining to the instant action on their
      computer hard drive(s). You shall immediately obtain, authenticate and preserve                        •
      forensically qualified images of the hard drives in any computer system (including portable
      and home computers) used by that person as well as recording and preserving the system
                                                                                                           ■
                                                                                                                   ~
      time and date of each such computer. Once obtained, each such forensica lly qualified                        [
      image should be labeled to identify the date of acquisition the person or entity acquiring                       ■
      the image and the system and medium from which it was obtained. Each such image shall
      be preserved without alteration.
                                                                                                                       •
               You shall anticipate that certain EST and evidence, including but not limited to
      spreadsheets and databases, will be sought in the fo rm or forms in which it is ordjna.rily
      maintained. Accordingly, you shall preserve ESI and evidence in such native forms, and
      you shall not select methods to preserve ESI and evidence that remove or degrade the
      ability to search your ESI by electronic means or make it difficult or burdensome to access
      or use the information efficiently in the litigation. You shall refrain from actions that shift
      ESI from reasonably accessible media and forms to less accessible media and forms if the
      effect of such actions is to make such EST not reasonably accessible.

              You shall further anticipate the need to disclose and produce system and application
      metadata and act to preserve it. System metadata is info rmation describing the history and          rii I
      characteristics of other ESL This information is typicall y associated with tracking or
      managing an electronic file and often includes data reflecting a fi le's name, size, custodian,
      location and dates of creation and last modification or access. Application metadata is
      information automatically included or embedded in electronic files but which may not be
      apparent to a user, including deleted content, draft language, commentary, collaboration
      and distribution data and dates of creation and printing. Metadata maybe overwritten or
      corrupted by careless handling or improper steps to preserve ESI fo r email, metadata
      includes all header routing data and Base 64 encoded attachment data, in addjtioo to the
      To, From, Subject, Received Date, CC and BCC fields.




                                                                                                BASSETT000331
                                   ■
Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 7 of 15
      January 9, 2017
    • Page 5 of 6


                                                             -                  ,. -
                                                                                       I




              With respect to servers like those used to manage email (e.g., Microsof t Exchange,
      Lotus Domino) or network storage (often called a user's "network share"), the complete
      contents of each user's network share and e-mail account shall be preserved . There are
      several ways to preserve the contents of a server dependin g on, for example, its RAID
      configuration and whether it can be downloaded or must be online constantly. If you
      question whether the preservation method you pw-sue is one that we will accept as
      sufficient, please call us.                                                                               •
              You shall also determin e if any home or portable systems may contain potentially
      relevant data. To the extent that officers, board members or employee s have sent or
                                                                                                            •
      received potentially relevant e-mails or created or reviewed potentiall y relevant documen ts         ■
      away from the
      office, you must preserve the contents of systems, devices and media used for these
      purposes (including not only potentiall y relevant data from portable and home computers,
      but also from po11able thumb drives, CD-R disks and the user's PDA, smart phone, voice
      mailbox or other forms of ESI storage.), Similarly, if employee s, officers or board members
      used online or browser- based email accounts or services (such as AOL, Gmail, and Ymail)
      to send or receive potential ly relevant messages and attachments, the contents of these
      account mailboxe s (includin g Sent, Deleted and Archived Message folders) shall be
                                                                                                            •
      preserved.

               You shall preserve documen ts and other tangible items that may be required to
       access, interpret or search potentiall y relevant ESI, including logs, control sheets,
       specifications, indices, naming protocols , file lists, network diagrams , fl ow charts,
                                                                                                            •
       instruction sheets, data entry forms, abbreviation keys, user ID and password rosters or the    11   "
       like. You must preserve any passwords, keys or other authenticators required to access               •
       encrypted fi les or run applications, along with the installation disks, user manuals and
       license keys for applicatio ns required to access the EST. You must preserve any cabling,
       drivers and hardware, other than a standard 3.5" 0oppy disk drive or standard CD or DVD
       optical disk drive, if needed to access or interpret media on which EST is stored. This
        includes tape drives, bar code readers, Zip drives and other legacy or proprietary devices.

              Hard copies do not properly preserve ESI, electronic search-abi lity, and metadata.
       Hard copies are not an adequate substitute for, or cumulativ e of, electronically stored
       versions. If informati on exists in both electronic and paper forms, you shall preserve both
       forms. Your preservat ion obligatio n extends beyond ESI and evidence in your care,
       possession or custody and includes ESI and evidence in the custody of others that is subject
       to your direction or control, or with whom you are associated with on the above-referenced
       claim. Accord ingly, you shall notify all current or former agent(s), attorney(s),
       employee(s), custodian (s), investigator(s), insured(s), adj uster(s), and contractor(s) in
       possessio n of potentially relevant ESI and evidence to preserve such ESI and evidence in
       full compl iance w ith this request. You shall make all necessary efforts to ensure such
       compliance.



                                                                                           BASSETT000332
                                                                                                       I
                                                                                                                I
             Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 8 of 15
                    January 9, 2017
                  • Page 6 of 6
                                         •               -
                              T          ■



                            You shall take forensically sound steps to preserve all ESI and evidence from
                    service and properly sequester and protect it. Failure to do so poses a significant threat of   •
                    spoliation. "Forensically sound" means duplication, for purposes of preservation, of all
              •
                                                                                                                             '
                    ES!, evidence, and data stored on the evidence media while employing a proper chain of


-..                 custody and using tools and methods that make no changes to the evidence and support
                    authentication of the duplicate as a true and complete bit-for-bit image of the original. A
                    forensically sound preservation method guards against changes to metadata evidence and
                    preserves all parts of the electronic evidence, incl'uding in the so-called "unallocated
                    clusters," holding deleted files.
                                                                                                                        ..
                                                                                                                             ...,I
                                                                                                                                  ...




      I II                I
I ■
      -I



 •■
 ·■                                                                                                                          -  ~




                                  ,_


                                   II




 ""
      .
I ',




                                                                                                         BASSETT000333
                             -
                           ...
              Case 0:18-cv-61984-RKA

                                                                                     -
                                     Document 146-1 Entered on FLSD Docket 10/03/2019 Page 9 of 15



               HP La ser Jet Pro MFP M 127fn
                                                                         ■




                                                                                                                                                                             ■
                                                                                                                                      ■

               Fa x Confi r mation
..
 Ill
               HPFAX
               Jan-11-2017   1:05 PM     lia,i      ...
                                                                                     !..-.


                                                                                                                                                                                                 II;
                                                                                                                                                                                                       ...

""                                                                                                                                                                                                           m
       Job           Date              Time                 Type                      Identificati on                                      Du ration                             Pages            Resul t    Iii
       1554         01 /11/2017        1:00:23 PM           Send                      18772190742                                          4:58                                  6               OK
                                                                                                                                                                                                             II
                                                                                                                                                                                                               Iii




                                                                                                                                                                                                             ■ ■
                                                                                                                                                    Jolin K. Lawlor, P.A.
                                                                                                                                                   M. UtoJ•mi11 f.hrphty
                                                                                                                                                       ,\•tl1oay 8. Whllt
                                                                                                                                                           U•d• A. All'7
                                                                                                                                                     Doot{u P. J t h.toa!>




                                                                                                 l anuar)· 9, 2017


                                                           VIA FACSIMILE 877-119-0U]
                                                           AND RE GULAR MAIL
                                                           Cla im, Maoagcmcol, Inc.
                                                           P.O Box 14731
                                               I!          Lexington, K Y 405 12-4731
                                                          Atccnrlon: J ennie Torres                                                                                                                            .,
                                                                           Re:    Our Client                         Polly Da...ucu
                                                                                  Insur«! Defeadanf                  Wal-Mart Storts, Inc. I Slort 1387
                                                                                  D/Loss                             12/24/2016
                                                                                  Our Fite No.                       16-3343
                                                                                  You r Claim No.                    Please Provide

                                                          Dear Ml. T om:s:

                                                                   We rcpn:scnt Polly Du .set I in a cletim for damages as a result of an incident which
                                                                                                                                                                                                •
                                                          occurred on December 24, 2016, in Col"l'II Springs, Bro...,vd County, Florida at Wa.J-Mart
                                                          Store 1J87. Pursu:int 10 section 627.4137 of the Flori.Ja Statutes. "'C demand you send w:
                                                          with.in thirty days for coch known policy uf insurancc1 including but not timi led to. all excess
                                                          and umbll:-lln policies:

                                                              I.
                                                              I.
                                                              2.
                                                              3.
                                                                   The name of the insurer,
                                                                   The name of c:ich imurcd;
                                                                   The l.imitJ ufliability CO\'entge;
                                                                   A statement ufony policy or coverage defense which each insurcrrcMc>nnbly believes                                I
                                                                                                                                                                                                 •I
                                                                   is av:iilnble to it; and
                                                    ■         4. A ccnificd complete copy of each policy with the declaration sheet, including any and
                                                                 1111 endorsements. attachmcnlS, nnd amendments.



                                               ..                   l'ut>uanl to =tion 627.4137(2) of tl,c Florida S1a1u1cs you must immediately wncnd
                                                          your l'C::.'J>OMC to this request upon discovery of facts calling for nn nmcndmen1. Pursuant 10
                                                          S<Ction 92.33 of the Florida Starulel and rule 69B-220.201(3)(j) of the Florid•
                                                          Administrative Code, we denumd copies of a.II starements tnkcn from all of our clients.
                                                                                                                                                                             II      •                 ..




                                                                                                                                                                                         BASSETT000334
                                                                                                                                                                             •
               II       ;w

          Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 10 of
                             LAWLOR #HIT E
                               &MU RPHE Y
                                                 15 I
                                                                                 ...    Iii
                                                                                              r•     ■                            -
      •                             - -- Trial Lawyers - - -
          2211 Davie Boulevard • Fort L nuderdnlc, Florida 33312 • T 954.525.2345 • F 954.730.8908
          Federal Tax ID XX-XXXXXXX • www.LWMlc gal.com
                                                                                                                                                        I


                lil!
                    •        I
                                                                     ..                                                John K. Lawlor, P.A.
                                                                                                                      M. Benjamin Murphey
                                                                                                                          Anthony B. White         ~


                                                                                                               ...
                                                                                                                             Lindn A. Alley
                                                                                                                        Douglas P. Johnson◊

  I
                                            a                                                            ...                     0Of Counsel


      I    '
                                                                     January 9, 20 17
                                                    II

                                                                                                                                                   Ill •
                        VIA FACSIMI LE 877-219-0742                                                                                                   IV!,;
                        AND REGULAR MAIL
- ..•                   Claims Managem ent, Inc .
                        P.O Box 14731
                        Lexington, KY 40512-473 1
                        Attention: Jennie Torres

                                         Re:             Our Client                     Polly Bassett
                                                         Insured Defendant              Wal-Mart Stores, Inc. / Store 1387
                                                         D/Loss

                                                                                                                                                   •..
                                                                                        12/24/2016
                                                         Our File No.                   16-3343


                                                    .-   Your Claim No .                Please Provide


                                                                                                                                               •
                                We represent Polly Bassett in a claim for damages as a result of an incident which                t
                        occurred on December 24, 20 I 6, in Coral Springs, Broward County, Florida at Wal-Mart
                        Store 1387. Pursuant to section 627.4137 of the Florida Statutes, we demand you send us
                        within thirty days for each known policy of insurance, including but not limited to, all excess
                                                                                                                                                     "
                        and umbrella policies:

                             1. The name of the insurer;
                             l. The name of each insured;
                             2. The limits of liability coverage;
                             3. A statement of any policy or coverage defense which each insurer reasonably believes
                                is avai lable to it; and                                                                          "
                             4. A certified complete copy of each policy with the declaration sheet, including any and
                                all endorsemen ts, attaclunents , and amendments.

                                Pursuant to section 627.413 7(2) of the Florida Statutes you must immediately amend
                        your response to this request upon discovery of facts calling for an amendment. Pw-suant to
                        section 92.33 of the Florida Statutes and rule 69B-220.20 1(3)U) of the Florida
                        Administrative Code, we demand copies of all statements taken from all of our clients .



                                                     ...
                                                •        Ill                           •.                            BASSETT000335
                                                                 !   '
      Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 11 of
                                             15
            January 9, 2017
            Page 2 of 6                          !I                                                            Ill
                                                               ..      ■
                                                                                        n:


                   We demand you inunediately preserve all evidence of any type related to the above-
            reference claim. This request includes but is not limited to:

               5. All vehicles and prope11y involved in the above-referenced claim in their unrepaired
                   and unaltered state;                                                                                  -I

               6. All audio and video recordings related to the above-referenced claim;
1,1
       "'      7. All documents, manuals, operating procedures, accident reports, and any other
I&
                   compilation of information without limitation that relate to or memorialize the
 I
                   accident in the above-referenced claim;
               8. All audio and video recordings of the accident in the above-referenced claim ;
               9. All audio and video recordings of the area where the accident in the above-reference
                   claim occurred for the twenty-four how- period preceding the accident;
               10. All audio and video recordings of the area where the accident in the above-reference
                   claim occw-red for the twenty-fom hour period following the accident; and
               11. Any other item of evidence related to the above-referenced claim and your defenses
                   to it.

                    We further demand that you preserve all documents, tangible things and
            electronically stored information related to or potentially relevant to the above-referenced
            claim. You shall antic ipate that much of the evidence we demand preserved is stored on
            current and former computer systems and other media and devices (including personal
            digital assistants, voice-messaging systems, online repositories and cell phones).
            Electronically stored information (ESI) shall be afforded the broadest possible definition
            and includes, but is not limited to, potentially relevant information electronically,
            magnetically or optically stored as:

               12. Digital communications (e.g., e-mail , voice mail, instant messaging)                             •
               13. Cell phones text messages and cell phone photographs;
               14. Word processed documents (e.g., Word or WordPerfect documents and drafts);
               15. Spreadsheets and tabl es (e.g., Excel or Lotus J 23worksheets);
               16. Acco unting Application Data (e.g., QuickBooks, Money, Peachtree data files);
               17. Image and Facsimile Files (e.g., .PDF, .TIFF, .JPG, .GIF images);                                 I
               18. Sound Recordings (e.g.,.WAV and .MP3 files);
               19. Video and Animation (e.g., .AVI and .MOY files);
               20. Databases (e.g., Access, Oracle, SQL Server data, SAP);                    -  I
                                                                                                               I
               21. Contact and Relationship M anagement Data (e.g., Outlook, ACT);
                                                                                                           I
               22. Calendar and Diary Application Data (e.g., Outlook, PST, Yahoo, blog tools);
               23. Online Access Data (e.g., Temporary Internet Fil es, Hi story, Cookies);
               24. Presentations (e.g., PowerPoint, Corel Presentations)
               25. Network A ccess and Server Activity Logs;
               26. Project Management Application Data;
               27. Computer Aided Design/Drawing Files;                                     I

               28. Back-up and Archival Files (e.g., Zip, .GIIO);
               29. Social Network ing sites (e.g., Faoebook, Linkedin, M ySpace, etc .)



                                                                                               BASSETT000336
                                      II..
Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 12 of
     January 9, 2017                   15
     Page 3 of 6
                                                      ..I
                                                                           n-
                                                                                          .-         ..
                                                                             iilli   ..



                                          I-
                                                                                                              ..
             ESI resides not only in areas of electronic, magnetic and optical storage media
    reasonably accessible to you, but also in areas you may deem not reasonably accessible.
    You shall preserve all potentially relevant evidence from all sources ofESI, even if you do
    not anticipate producing such ESL You must identify all sources of ESI you decline to
    produce and demonstrate to the court why such sources are not reasonably accessible. For
    good cause shown, the court may then order production of the ESI, even if it finds that it
    is not reasonably accessible. Accordingly, even ESI that you deem reasonably inaccessible
    must be preserved in the interim so as not to deprive our client(s) the right to secure the           "'
    evidence or the Court of its right to adjudicate the issue. You must act immediately to
    preserve all potentially relevant ESI and evidence.

             Adequate preservation requires more than simply refraining from efforts to destroy
    or dispose of such evidence. You must also intervene to prevent loss due to routine
    operations and employ proper techniques and protocols to ensure preservation of all
    evidence and ESL Be advised that sources of ESI are altered and erased by continued use
    of your computers and other devices. Booting a drive, examining its contents or running                   !I
    any application will irretrievably alter the evidence it contains and may constitute unlawful
    spoliation of evidence. Consequently, alteration and erasure may result from your failure
                                                                                                          i'
    to act diligently and responsibly to prevent loss or corruption ofESI and evidence. Nothing
    in this demand for preservation shall be w1derstood to diminish your obligation to preserve
    all ESI and evidence related to, or potentially related to the above-referenced claim.

            You shall immediately place a litigation hold on all such ESI and evidence. You
    shall further immediately identify and suspend all features of your infom1ation systems and
    devices that cause the loss of potentially relevant ESI and evidence. Examples of such
                                                                                                          -
    features and operations include, but are not limited to:

       30. Purging the contents of e-mail repositories by age, capacity and other criteria;
       31. Using data or media wiping, disposal, erasure and encryption utilities and devices;
       32. Overwriting, erasing, destroying or discarding back up media;
       33. Re-assigning, re-imaging and disposing of systems, servers, devices and media;
       34. Running antivirus or other programs effecting wholesale metadata alteration;
       35. Releasing and urging online storage repositories;                                •
       36. Using metadata stripper utilities;
       37. Disabling server and IM logging; and
       38. Executing drive and file defragmentation and compression programs.

           You shall anticipate that your employees, officers or others may seek to hide,
    destroy or alter ESI and evidence and prevent and guard against such actions. Especially
    where machines have been, or are used, for Internet access or personal communications,
    you shall anticipate that users may seek to delete or destroy infonnation they regard as



                                                                                          BASSETT000337
            Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 13 of
                                                   15
                  January 9, 2017
                       Page 4 of 6



                       personal, confidential or embarrassing and, m so doing, may also delete or destroy
                       potentially relevant ESI and evidence.

                              You shall prevent anyone with access to your data, systems and archives from
                  I   seeking to modify, destroy or hide electronic evidence on network or local hard drives
                      (such as by deleting or overwriting files, using data shredding and overwriting applications,
     •      •         defragmentation, re-imagin g or replacing drives, encryption, compress ion, steganography
                      or the like). With respect to local hard drives, one way to protect existing data on local
     I                hard drives is by the creation and authentication of a forensically qualified image of all
......                sectors of the drive. Such a forensically qualified duplicate may also be called a bitstream
                      image or clone of the drive. Be advised that a conventional back up of a hard drive is not
..                    a forensically qualified image because it only captures active, unlocked data files and fails
                      to preserve forensically significant data that may exist in such areas as unallocated space,
                      slack space and the swap file.

                              With respect to the hard drives and storage devices of each of the persons named
                      below and of each person acting in the capacity or holding the job title named below, as
                      well as each other person likely to have information pe1taining to the instant action on their
                                                                                                                             ...I
                      computer hard drive(s). You shall immediately obtain, authenticate and preserve
                      forensically qualified images of the hard drives in any computer system (including portable
                      and home computers) used by that person as well as recording and preserving the system
                      time and date of each such computer. Once obtained, each such forensically qualified
                      image should be labeled to identify the date of acquisition the person or entity acquiring
                      the image and the system and medium from which it was obtained. Each such image shall                  ..
                      be preserved without alteration.

                               You shall anticipate that certain ESI and evidence, including but not limited to
                      spreadsheets and databases, will be sought in the fonn or forms in which it is ordinarily
                      maintained. Accordingly, you shall preserve ESI and evidence in such native forms, and
                      you shall not select methods to preserve EST and evidence that remove or degrade the
                      ability to search your ESI by electronic means or make it difficult or burdensome to access
                      or use the information efficiently in the litigation. You shall refrain from actions that shift
                      ESI from reasonably accessible media and forms to less accessible media and forms if the
                      effect of such actions is to make such ESI not reasonably accessible.

                              You shall further anticipate the need to disclose and produce system and application
 'II
••
,;.mi,•
                      metadata and act to preserve it. System metadata is information describing the history and
                      characteristics of other ESL This information is typically associated with tracking or
                      managing an electronic file and often includes data reflecting a file's name, size, custodian,
                      location and dates of creation and last modification or access. Application metadata is
'1w,.                 infonnation automatically included or embedded in electronic files but which may not be
     1111
                      apparent to a user, including deleted content, draft language, commentary, collaboration
            iii       and distribution data and dates of creation and printing. Metadata maybe overwritten or

t                     corrupted by careless handling or improper steps to preserve ESI for email, metadata



                                                                                                             BASSETT000338
           Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 14 of
                 January 9, 20 17 ...             15
     ..,        Page 5 of 6



                includes all header routing data and Base 64 encoded attachme nt data, in addition to the
                To, From, Subject, Received Date, CC and BCC fields.


                        With respect to servers like those used to manage email (e.g., Microsoft Exchange,
                Lotus Domino) or network storage (often called a user's "network share"), the complete
                contents of each user's network share and e-mail account shall be preserved. There are
                several ways to preserve the contents of a server depending on, for example, its RAID
                                                                                                                    ....
                                                                                                                      I



                configuration and whether it can be downloaded or must be online constantly. If you
                question whether the preservation method you pursue is one that we will accept as
                sufficient, please call us.

                       You shall also determine if any home or portable systems may contain potentially
               relevant data. To the extent that officers, board members or employee s have sent or
               received potentially relevant e-mails or created or reviewed potentially relevant documents
               away from the
••             office, you must preserve the contents of systems, devices and media used for these
               purposes (includin g not only potentially relevant data from portable and home computers,
               but also from portable thumb drives, CD-R disks and the user's PDA, smart phone, voice
               mailbox or other forms ofESI storage.), Similarly, if employees, officers or board members
               used online or browser- based email accounts or services (such as AOL, Gmail, and Ymail)
               to send or receive potentially relevant messages and attachments, the contents of these
               account mailboxe s (includin g Sent, Deleted and Archived Message folders) shall be
               preserved.

                       You shall preserve documents and other tangible items that may be required to
               access, interpret or search potentially relevant ESI, including logs, control sheets,
               specifications, indices, naming protocols , file lists, network diagrams, flow charts,
               instructio n sheets, data entry forms, abbreviation keys, user ID and password rosters or the
               like. You must preserve any passwords, keys or other authentic ators required to access
               encrypted files or run applications, along with the installatio n disks, user manuals and
               license keys for applicatio ns required to access the ESI. You must preserve any cabling,
               drivers and hardware, other than a standard 3.5'' floppy disk drive or standard CD or DVD
               optical disk drive, if needed to access or interpret media on which ESI is stored. This
               includes tape drives, bar code readers, Zip drives and other legacy or proprietary devices.

                      Hard copies do not properly preserve ESI, electronic search-ability, and metadata.
               Hard copies are not an adequate substitute for, or cumulative of, electrnnically stored
               versions. If informati on exists in both electronic and paper forms, you shall preserve both
               forms. Your preservation obligation extends beyond ESI and evidence in your care,
               possession or custody and includes ESI and evidence in the custody of others that is subject
               to yom direction or control, or with whom you are associated with on the above-referenced
               claim. Accordingly, you shall notify all current or former agent(s), attorney(s),
               employee(s), custodian(s), investigator(s), insured(s), adjuster(s), and contracto r(s) in



                                                                                                    BASSETT000339
    Case 0:18-cv-61984-RKA Document 146-1 Entered on FLSD Docket 10/03/2019 Page 15 of
                                           15                )
         January 9, 2017
         Page 6 of 6



     •   possession of potenti ally relevan t ESI and eviden ce to preserv e such ESI and
                                                                                          evidence in
         full compli ance with this request. You shall make all necessa ry efforts
                                                                                       to ensure such
         compliance.

                  You shall take forensically sound steps to preserve all ESI and eviden ce
                                                                                                    from
         service and proper ly seques ter and protect it. Failure to do so poses a signific
                                                                                            ant threat of
         spoliation. "Foren sically sound" means duplication, for purpos es of preserv
                                                                                            ation, of all
         ESI, evidence, and data stored on the eviden ce media while employing a proper
                                                                                                chain of
         custody and using tools and method s that make no changes to the eviden
                                                                                        ce and support
         authentication of the duplica te as a true and comple te bit-for- bit image of
         forensically sound preserv ation method guards against change s to metada ta
                                                                                        the original. A            ...
                                                                                          evidence and
         preserves all parts of the electronic evidence, including in the so-call ed
                                                                                           "unallocated
         clusters," holding deleted fi les.

I   -~        .,                           I     Very tr
                        1:
                               j"


               '
                   ~·
                   ,,   If
                         Iii                     For the Firm
                                                                                                                   'ff
                                                                                                                     I


                                                                                                                   ~




                                                                                                               I




                                                                                               ...
                                                                                                     I        ..
                                                                                                         ..



                                                                                                BASSETT000340
